COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 THE STATE OF TEXAS,                                            No. 08-14-00188-CR
                                                §
                        Appellant,                                  Appeal from
                                                §
 v.                                                          County Court at Law No. 4
                                                §
 CARLOS CORELLA,                                              of El Paso County, Texas
                                                §
                        Appellee.                               (TC # 20110C10492)
                                                §

                                 MEMORANDUM OPINION

       The State of Texas has filed a motion to dismiss its appeal of the trial court’s orders

granting Appellee’s motion to suppress. See TEX.R.APP.P. 42.2(a). Finding that the State has

established compliance with the requirements of Rule 42.2(a), we grant the motion and dismiss

the appeal.


December 9, 2014
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J., (Senior Judge)
(Barajas, C.J., Senior Judge, sitting by assignment, not participating)

(Do Not Publish)